Citation Nr: 1008807	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include a claim for service connection for 
athlete's foot.

2.  Entitlement to service connection for a skin disorder, 
other than of the feet.

3.  Whether new and material evidence has been submitted that 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disorder.

4.  Whether new and material evidence has been submitted that 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for gout. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973, 
and from January 1991 to June 1991. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and February 2006 rating 
decisions issued by the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
continued and confirmed denials of service connection for a 
bilateral foot disorder and a skin disorder and which 
declined to reopen previously-denied claims for service 
connection for a lumbar disorder and for gout.  Timely 
appeals followed the Veteran's disagreement with these 
decisions.  

A hearing on these matters was held before the undersigned 
Acting Veterans Law Judge on February 5, 2008.  A copy of the 
hearing transcript has been associated with the file.

The application to reopen a previously denied claim of 
service connection for a lumbar spine disorder, as well as 
the claims for service connection for a bilateral foot 
disorder and a skin disorder, and the reopened claim on the 
merits for service connection for gout, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  A June 1992 rating decision denied service connection for 
gout on the grounds that the Veteran's in-service episodes of 
gout were acute and transitory with no resulting chronic 
disease; the Veteran did not file a timely appeal following 
appropriate notice, and that decision became final   

2.  Evidence received since June 1992 raises a reasonable 
possibility of substantiating the service connection claim 
for gout.


CONCLUSIONS OF LAW

1.  A June 1992 rating decision denying service connection 
for gout is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104 19.129, 19.192 (1991).   

2.  Evidence received since the June 1992 rating decision 
which denied service connection for gout is new and material, 
and the Veteran's service connection claim for gout is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting the application 
to reopen the previously-denied claim for service connection 
for gout.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Legal criteria governing requests to reopen claims for 
service connection 

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).   
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Gout

In November 1991, the Veteran filed a claim for service 
connection for gout.  The evidence of record included service 
treatment records showing episodes of gout in 1991, and a 
March 1992 post-service VA examination diagnosing gout.  In 
June 1992, the Veteran's claim for service connection for 
gout was denied.  The rating decision noted that while the 
Veteran's service treatment records showed treatment for 
gout, it "resolved in service and ... [was] not found on VA 
examination."  

Evidence received since the June 1992 rating decision 
includes post-service VA clinical notes dated July and 
October 1991.  The July 1991 record, dated less than one 
month after the Veteran's discharge from active service, 
notes a history of gout, and the October 1991 record, 
generated only five months after the Veteran's June 1991 
discharge from active service, states that the Veteran has a 
"[history] of gout 1st episode 3/91" and that he had swollen 
and tender joints.  In a January 1992 clinical note, the 
Veteran presented with a swollen, painful, right great toe, 
which he attributed to an acute episode of gout.  This 
evidence is new, as it was not previously considered during 
the adjudication of the November 1991 claim, and it is 
material to the claim, as it is evidence that the Veteran's 
gout did not fully resolve in service.  

In addition, the Veteran has testified that he is receiving 
treatment for gout from his private physicians.  A 2005 
private treatment note reflects that the Veteran was taking 
colchicine.  Colchicine is defined as a medication used to 
treat gout.  Dorland's Illustrated Medical Dictionary 387 
(30th ed. 2003).  This evidence was not previously of record.  
This evidence is new, material, relevant, and raises a 
substantial possibility that the claim may be granted.  
Therefore, the claim is reopened.  

However, the more recent private clinical records and the VA 
clinical records fail to disclose that the Veteran is still 
being treated for gout, has a diagnosis of gout, or is taking 
colchicine.  It is not clear that the treatment records are 
complete.  Further development of the medical evidence is 
required to assist the Board to make a decision.  Therefore, 
the claim is addressed in the Remand, below.  


ORDER

New and material evidence to reopen a claim of service 
connection for gout has been received, and service connection 
for gout is allowed.  


REMAND

The Veteran has been diagnosed with tinea pedis and tinea 
cruris, skin disorders which he attributes to his service in 
Vietnam.  The Veteran has testified as to observed chronicity 
and continuity of skin disorders.  He has also testified as 
to chronicity and continuity of generalized bilateral foot 
pain since his service in Iraq, and has provided lay 
statements to support his observations.  The Board notes that 
several diagnoses have been assigned for the Veteran's 
complaints of foot pain, including a 2005 diagnosis of 
diffuse plantar fasciitis.  

The Veteran stated in correspondence dated April 2006 that he 
went on sick call "because of my feet, [tinea cruris] and 
[tinea pedis]." Although there are no records of these 
complaints contained in the service records, the Veteran is 
competent to report foot pain and symptoms of a skin rash in 
service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  

Despite the evidence of current diagnoses pertinent to the 
skin and feet, and competent evidence of onset during 
service, the Veteran has not been afforded VA examinations of 
his plantar fasciitis and tinea cruris and tinea pedis.  
Thus, there is insufficient competent medical evidence for VA 
to make a decision on these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Upon remand, examinations 
of the Veteran's feet and skin should be scheduled to 
determine the nature and etiology of any diagnosed bilateral 
foot disorder and skin disorder.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that had been found insufficient 
in the previous denial.  

Additionally, VA examination to determine whether the Veteran 
has a current diagnosis of gout is required, if there are no 
clinical records which disclose current treatment for gout or 
current use of colchicine.  If the Veteran does not have a 
current diagnosis of gout, the Veteran should be afforded the 
opportunity to submit clinical evidence, including pharmacy 
records, which demonstrate when he last used or was 
prescribed colchicine or other medication for gout. 

Review of the record in the present case shows that July 2004 
and October 2005 notice letters referenced the Veteran's 
lumbar spine claim, but did not fully satisfy the 
requirements set forth in Kent.  The letters stated merely 
that the Veteran's lumbar spine claim had been previously 
denied because "the evidence did not show that this 
condition was incurred in or aggravated in service."  

In fact, the reasons for the April 2002 original denial of 
service were more complex.  Specifically, the April 2002 
decision denied service connection for a lumbar spine 
disorder because the records relating to incident during 
which the Veteran claims to have injured his lumbar spine 
show only that he injured his thoracic spine, not his lumbar 
spine.  The decision also noted that there was no evidence of 
a lumbar spine disorder for many years after the Veteran's 
discharge from service, and that VA and private physicians 
had stated that there was not an association between the 
Veteran's currently diagnosed lumbar spine disorder and his 
service.  The Board finds that a Remand of the Veteran's 
lumbar spine claim is required to accord the RO, through the 
AMC, an opportunity to furnish to the Veteran appropriate 
notice with respect to his claim.  The Board notes that 
review of the claim to determine whether the Veteran's claim 
for service connection for a lumbar strain and arthritis due 
to lumbar strain is limited solely to the region of the back 
medically defined as the "lumbar" area or whether the 
Veteran intended his claim to include the thoracic area as 
well.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to clarify whether he wishes 
to limit his request to reopen the claim 
for service connection for a lumbar 
disorder to the lumbar spine or whether he 
is attempting to claim service connection 
for a back disorder of any part of the 
spine other than the cervical spine.  

2.  After review of the Veteran's 
response, if any, and the contentions of 
records, in view of Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes 
any mental disability that may reasonably 
be encompassed by the claimant's 
description of the claim, reported 
symptoms, and the other information of 
record), the Veteran should be issued a 
notification letter with regard to the 
issue of whether new and material evidence 
has been received sufficient to reopen a 
previously denied claim for service 
connection for a lumbar spine disability, 
if the characterization of the claim is 
unchanged and such notice is still 
required.  The letter should include a 
discussion of the information and evidence 
necessary to reopen the claim (including 
the basis of the original denial of 
service connection for this disability in 
April 2002) and the information and 
evidence necessary to establish 
entitlement to the underlying claim for 
the benefit that is being sought, in 
accordance with the requirements of Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

3.  Obtain VA clinical records from 
February 2008 to the present, including a 
complete list of medications the Veteran 
receives through VA.

Afford the Veteran an opportunity to 
identify or submit current private 
clinical records relevant to any claim on 
appeal, including pharmacy records which 
might show any medications he is taking 
that are not obtained through VA.

4.  If the clinical records obtained on 
Remand do not demonstrate a current 
diagnosis of gout or current treatment for 
gout, schedule the appellant for a VA 
examination to determine whether he 
currently has gout.  If the examiner 
determines that the Veteran does not 
currently manifest gout or residuals of 
gout, the examiner should indicate when 
the Veteran was last treated for gout.

5.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his skin disorders, including 
a skin disorder of the feet or a skin 
disorder elsewhere on the body.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner identify 
any skin disorders.  

After review of the clinical records and 
consideration of the Veteran's report of 
history and observations of skin 
disorders, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a skin 
disorder, to include a skin disorder of 
the feet or elsewhere on the body which is 
related to service, to include exposure to 
herbicides, as Vietnam service is 
documented in the file.  

If the claimed skin disorders are not 
present upon examination, the examiner is 
asked to render an opinion based upon the 
Veteran's statements as to the history and 
appearance of the skin disorder and the 
medical records documenting treatment for 
fungal infections of the feet and groin.  
The examiner is also advised that the 
Veteran's lay statements as to his 
observations of a skin disorder during 
service are competent and must be 
considered despite the lack of medical 
evidence of in-service treatment for a 
skin disorder.  A complete rationale 
should accompany all opinions provided.

6.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of any current foot disorder, 
other than a skin disorder of the feet or 
gout.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  

The examiner is asked to assign a 
diagnosis for each foot disorder present 
(other than a skin disorder of the feet or 
gout).  For each diagnosed foot disorder, 
the examiner should provide a separate 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
likelihood) that the diagnosed foot 
disorder is related to service.  The 
examiner is advised that the Veteran's lay 
statements as to his observations of foot 
pain during service are competent and must 
be considered despite the lack of medical 
evidence of in-service treatment for a 
bilateral foot disorder.  A complete 
rationale should accompany all opinions 
provided.

7.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A.     §§ 5109B, 7112.




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


